Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 7/19/2021.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 8/4/2021.

The application has been amended as follows: 
Claim 1 line 22, “the second position a distal end” is replaced with “the second position, a distal end”
Claim 18 lines 4-5, “radially extending surface” is replaced with “radially extending portion”
Claim 23 line 2, “comprising an electronics assembly including” is replaced with “wherein the electronics assembly of the medicament delivery device includes”
Claim 33 line 2, “device, wherein” is replaced with “device comprising an electronics assembly, wherein”
Claim 33 lines 6-7, “a first rotational position to a second rotational position” is replaced with “a first position to a second position”
Claim 33 line 8, “sleeve position;” is replaced with “sleeve position; wherein the first movable sleeve position is a first rotational position and the second moveable sleeve position is a second rotational position;”
Claim 33 line 9, “an electronics” is replaced with “wherein the electronics”
Response to Arguments
Applicant’s arguments, see Pg. 8 line 5 - Pg. 9 line 12, filed 7/19/2021, with respect to Claim 16 have been fully considered and are persuasive.  The USC 103 rejection of 6/18/2021 has been withdrawn. 
Reasons for Allowance
Claims 16-29 and 31-35 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 16, the prior art fails to disclose singly or in combination before the effective filing date, the claimed activation assembly for a medicament delivery device.
The closest prior art of record is Lindstedt (WO 2016128207). Lindstedt teaches an activation assembly comprising a delivery member cover with two legs, a moveable sleeve, an electronics assembly, an activation sleeve, and a tongue on a moveable sleeve. 
Lindstedt does not teach or render obvious the limitation “wherein during distal movement of the delivery member cover from the first position to the second position a distal end of the delivery member cover directly moves over a radially flexible first tongue located on the movable sleeve, where the radially flexible first tongue prevents axial movement of the delivery member cover when the delivery member cover has returned to the first position.” Gylleby (US Patent Pub. 20190001060) teaches a similar structure of the moveable sleeve, however the invention of Gylleby functions differently than the claimed moveable sleeve. 

The closest prior art of record is Lindstedt (WO 2016128207). Lindstedt teaches an activation assembly comprising a delivery member cover with two legs, a moveable sleeve, an electronics assembly, an activation sleeve, and a tongue on a moveable sleeve. 
Lindstedt does not teach or render obvious the limitation "wherein the movable sleeve further comprises a tangentially extending radially flexible first tongue having an increasing thickness in the tangential direction".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783